In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Buell, J.), dated October 26, 1988, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We have reviewed the record and agree with the petitioner’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Kunzeman, J. P., Kooper, Sullivan and Harwood, JJ., concur.